Citation Nr: 0843114	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-21 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1971.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Newark, New Jersey, which denied a claim for an increased 
(compensable) rating for bilateral hearing loss.

The veteran testified before the undersigned Veterans Law 
Judge in January 2008.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2008).  In January 2008, 
the veteran testified during his hearing before the 
undersigned Veterans Law Judge that he had a recent VA 
hearing evaluation at the VA Medical Center (MC) in Lyons, 
New Jersey, on December 31, 2007.  He also reported that he 
was scheduled for a follow-up appointment in February 2008 at 
the same facility.  

As these VA records have not yet been developed in connection 
with this claim, a remand is required.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (records generated by VA facilities 
that might have an impact on the adjudication of the claim 
are considered constructively in the position of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
and evaluations pertaining to the 
veteran's hearing loss from:

a.  the VAMC in Lyons, New Jersey, 
from December 2007 to the present, 
including a December 31, 2007, 
hearing evaluation and a February 
2008 follow-up outpatient visit; and 

b.  the Manhattan, New York, VAMC 
for the period from October 2006 to 
the present.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent statement of 
the case.  

If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




